Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 1 of 7




    EXHIBIT 47
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 1 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 2 of 7



         Custom Search
                     S




  NEWS        LIFE        FOOD & DRINK   MUSIC      MOVIES & TV   CULTURE        EVENTS



 HOME / NEWS /



 Canada's First Nations join
 Amazon fight against Chevron
 Chevron Canada lawyers faced tough questions in a Toronto court last week over
 U.S. parent’s refusal to pay $12 billion judgment awarded to Indigenous farmers in
 Ecuador
 BY CHRISTIAN PEÑA
 APRIL 25, 2018 4:40 PM




                                                                            Christian Peña




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                     9/8/2018
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 2 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 3 of 7


 Assembly of First Nations National Chief Perry Bellegarde (right) with Rafael Pandam, president of the Amazonian Indigenous
 Parliament of Ecuador, in Toronto on April 18.




 An Indigenous group from Ecuador was in the Ontario Court of Appeal last week trying to recover a
 historic $9.5 billion judgment ($12 billion with interest) against U.S. oil giant Chevron Corporation.

 The plaintiffs in the case, the Amazonian Indigenous Parliament of Ecuador, which represents some
 30,000 villagers, are asking the court to enforce an Ecuadorian court judgment from 2011 against
 Chevron over the dumping of billions of gallons of toxic wastewater near farming communities in the
 Ecuadorean Amazon that dates back to the early 1960s. Chevron is fighting the Ecuadorian court order to
 pay billions in damages with an army of 20 lawyers that took up most of the front rows in the Osgoode
 Hall courtroom where two days of hearings began on Tuesday April 17.

 The plaintiffs argue that they should be able to seize the assets of Chevron Canada to pay for the
 pollution of its U.S. parent. The Supreme Court of Canada found in 2015 that Canadian courts do have
 jurisdiction in the matter, but that decision stopped short of determining whether Chevron Canada is an
 asset of Chevron Corp.

 The company’s lawyers argue that Ontario has no jurisdiction to enforce the Ecuador court decision. The
 U.S. parent company and the claim itself, they say, have no connection to Ontario.

 Chevron maintains that its Canadian subsidiary is a separate company, even though 100 per cent of
 Chevron Canada’s shares are owned by Chevron Corp through its wholly owned subsidiaries.

 The stakes are extremely high for both sides. A decision for the plaintiffs could reshape Indigenous rights
 around the globe. In Canada, the case against Chevron is receiving support from the Assembly of First
 Nations (AFN) and several prominent environmental groups.

 AFN National Chief Perry Bellegarde, and his predecessor Phil Fontaine, were both in court Wednesday
 (April 18) to show support.

 “Investor rights should not supersede Indigenous rights,” Bellegarde said during a break in proceedings
 outside the court. “The corporate veil shouldn’t be something that anyone hides behind when lands and
 waters and health are affected.”

 Bellegarde has also written to Canada’s Minister of Justice, Jody Wilson-Raybould, urging consideration of
 new legislation that will provide more “expeditious” enforcement of foreign judgments in Canada.

 Fontaine visited several of the affected areas with Canadian Grand Chief Ed John last September.
 “What I witnessed was devastating, and shocking,” says Fontaine. “Clearly Chevron has caused significant
 harm to the environment and to the health of the Indigenous peoples in this area and must be held
 accountable.”

 Those transgressions, according to the Ecuador judgment, includes, the dumping of cancer-causing
 “produced water” by the company into streams and rivers; the abandoning of some 900 unlined
 wastewater pits carved out of the floor of the Amazon jungle; frequent oil spills; poorly maintained flares
 to burn natural gas; and the destruction of documents establishing a Chevron policy that only major
 environmental events be reported to Ecuadorean government authorities.




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                                                                9/8/2018
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 3 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 4 of 7


 During two days of often tense arguments, Chervon lawyers faced a series of tough questions from the
 three-judge panel.

 Chevron Canada lawyer Benjamin Zarnett put forward the argument that “corporate separateness,”
 what he called a “bedrock principle” of Canadian corporate law, states that a corporation has the same
 legal rights as a natural person – and one of those rights is that the debts of one person cannot be visited
 onto another.

 The key legal doctrines being relied on by the plaintiffs’ lawyers include the Execution Act, which basically
 states money in a judgment can be seized from any interests of the defendant.

 Lawyers for the Ecuadorians argued that Chevron Corp’s 1,500 subsidiaries and holding companies,
 including Chevron Canada, are essentially operating as a single company.

 “It is simply unfair for Indigenous peoples to win a judgment and not be able to collect because of
 corporate structuring related to subsidiaries,” adds Steven Donziger, the lead lawyer who took on the
 original case 25 years ago.

 “This is a simple case involving the collection of a debt,” Dozinger said by phone in a interview with NOW
 last week. “There is no need to change corporate law if the court does not want to. Chevron owes the
 money: Chevron Canada is an asset of Chevron: thus the Ecuadorians have a right to seize Chevron
 Canada to collect on their judgment.”

 Speaking at the conclusion of last week’s hearing, Rafael Pandam, president of the Amazonian Indigenous
 Parliament of Ecuador, charged Chevron with lying to Indigenous communities. He said Indigenous
 communities “will continue to fight this case here in Canada to seek justice.” On Monday (April 24),
 meanwhile, a Manhattan court issued an extraordinary “global injunction,” to bar the collection of the
 Ecuadorean judgment.

 news@nowtoronto.com | @nowtoronto


 E Tags     First Nations, decolonization, news, feature, This week in NOW




 RELATED




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                                           9/8/2018
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 4 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 5 of 7


                                            Trans Mountain pipeline crisis is a watershed moment for
                                            Trudeau-First Nations relations
                                            Apr 26, 2018




                    transmountain.com


                                            Indigenous symbols: lessons in what's sacred
                                            May 9, 2018




                                            Artisans fight Made in Canada appropriation of
                                            Indigenous crafts
                                            Jul 17, 2018




                      Samuel Engelking


                                            Decolonizing cannabis: can legalization set Indigenous
                                            communities free?
                                            Apr 19, 2018




             Illustration by Jason Carter


                                            Grassy Narrows community ravaged by mercury
                                            poisoning ups fight for justice
                                            Apr 30, 2018




                       Distant Thunder




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                                      9/8/2018
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 5 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 6 of 7



   1 Comment                                                                                   Sort by Oldest



               Add a comment...                                                                                 
                                                                                                                

              Rod Gentry
              What this comes down to is that if Ecuador was a properly functioning country, this polution would
              never have happened. It isn't a properly functioning country, which is something that has to be
              taken into consideration when considering the judgements of it's courts. If Canada, which has
              elements, particularly in oil, of a branch plant economy, is to be forced to apply the decisions of
              unreliable countries and collect those judgements against Canadian subsidiaries, Canada will be
              destroyed as a location for foreign investment. Which as nice as that might sound to some, will
              certainly end up hitting our indiginous people if the economy is cut in half. Canada has it own
              national interests, and it needs to consider those rather than looking first at what it can do for
              everyone else.
              Like · Reply · 17w


        Facebook Comments Plugin




  NOW Newsletters
  Sign up to receive the latest from nowtoronto.com and to win incredible prizes!

       THIS WEEK IN NOW            CONTEST CLIQUE      FRESH DISH   DEALS & PROMOTIONS


   Email Address                                           Subscribe




SECTIONS                               DISCOVER                      COMPANY                            CONNECT WIT

News                                   Contests                      About Us
Life                                   NOW in the Media              Contact Us
Food & Drink                           NOW’s Archive                 Our People
Music                                  F.A.Q.                        Jobs
Movies & TV                                                          Advertise with us
Culture
Events
Classifieds




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                                                 9/8/2018
Canada's First Nations join Amazon fight against Chevron - NOW Magazine Page 6 of 6
      Case 1:11-cv-00691-LAK-RWL Document 2091-47 Filed 10/02/18 Page 7 of 7




©NOW Communications Inc.            Privacy Policy | Terms of Service   Built with Metro Publisher




https://nowtoronto.com/news/first-nations-%C2%ADamazon-chevron/                       9/8/2018
